

EXECUTION COPY



 
Exhibit 10.1
 
 
AMENDMENT NO. 1
to
TERM LOAN CREDIT AGREEMENT
 
THIS AMENDMENT NO. 1 TO TERM LOAN CREDIT AGREEMENT (the “Amendment”) is made as
of May 15, 2008 by and among TEXAS-NEW MEXICO POWER COMPANY (the “Borrower”),
the institutions from time to time parties thereto as Lenders (the “Lenders”),
and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent for
itself and the other Lenders (the “Administrative Agent”) under that certain
Term Loan Credit Agreement dated as of March 7, 2008 by and among the Borrower,
the financial institutions party thereto, and the Administrative Agent (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).  Defined terms used herein and not otherwise
defined herein shall have the meaning given to them in the Credit Agreement.
 
WITNESSETH
 
WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
the Credit Agreement; and
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
requisite number of Lenders under Section 11.6 of the Credit Agreement amend the
Credit Agreement on the terms and conditions set forth herein; and
 
WHEREAS, the Borrower, the requisite number of Lenders under Section 11.6 of the
Credit Agreement and the Administrative Agent have agreed to amend the Credit
Agreement on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendments to the Credit Agreement:
 
1.  Amendments to the Credit Agreement.  Effective as of May 15, 2008 (the
“Effective Date”) and subject to the satisfaction of the condition precedent set
forth in Section 2 below, the Credit Agreement is hereby amended as follows:
 
1.1.  
Section 1.1 to the Credit Agreement is amended to delete the definition of
“Applicable Percentage” in its entirety and to substitute the following
therefor:

 
“Applicable Percentage” means, for Eurodollar Loans, 0.75% per annum.


1.2.  
Section 1.1 to the Credit Agreement is amended to insert the following
definition in alphabetical order:

 
“Revolving Loan Agreement” means that certain Credit Agreement, dated as of May
15, 2008, by and among the Borrower, the lenders and financial institutions
parties
 
 
 

--------------------------------------------------------------------------------

 
thereto, JPMorgan Chase Bank, N.A., as administrative agent and Union Bank of
California, N.A., as syndication agent, without giving effect to any amendment,
restatement, supplement or other modification thereto.
 
1.3.  
Section 8.5 to the Credit Agreement is hereby amended to delete subclause (p)
thereof in its entirety, and to substitute the following therefor:

 
(p) Liens upon any property in favor of the administrative agent for the benefit
of the lenders (the “Revolving Loan Administrative Agent”) under the Revolving
Loan Agreement (as it may be amended, supplemented or otherwise modified from
time to time) securing Indebtedness thereunder; provided that (i) the Borrower
Obligations shall concurrently be secured equally and ratably with (or prior to)
such Indebtedness under the Revolving Loan Agreement so long as such other
Indebtedness shall be secured and (ii) the Borrower, the Revolving Loan
Administrative Agent and the Administrative Agent, for the benefit of the
Lenders, shall have entered into such security agreements, collateral trust and
sharing agreements, intercreditor agreements and other documentation deemed
necessary by the Administrative Agent in respect of such Lien on terms and
conditions acceptable to the Administrative Agent (including, without
limitation, with respect to the voting of claims and release or modification of
any such Lien or all or any portion of the collateral thereunder),
 
1.4.  
Section 8.7 to the Credit Agreement is hereby amended to delete the second
parenthetical therein and to substitute the following therefor:  “(other than
(i) the Credit Documents and (ii) the “Credit Documents” as defined in the
Revolving Loan Agreement)”

 
1.5.  
Schedule 11.1 to the Credit Agreement is hereby amended to delete the notice
information for the Administrative Agent set forth therein and to substitute the
following therefor:

 
ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
 
 
JPMorgan Chase Bank, N.A.
Floor 7, Mail Code IL1-0010
10 S. Dearborn St.
Chicago, IL  60603
Attention:  Credit Services
Telephone:  312.385.7055
Telecopier:  312.385.7096
Electronic Mail:  leonida.g.mischke@jpmchase.com
Account No. 9008109962C2236
Ref:  TNMP
Account Name:  Loan Processing DP
ABA#:  021000021


 
2

--------------------------------------------------------------------------------

 
 
Other Notices as Administrative Agent:
 
JPMorgan Chase Bank, N.A.
10 S. Dearborn St.
Chicago, IL  60603
Attention:  Helen D. Davis
           Floor 9, Mail Code IL-0090
           Telephone:  312.732.1759
           Telecopier:  312.732.1762
           Electronic Mail:  helen.d.davis@jpmorgan.com
Attention:  Lisa Tverdek
           Floor 9, Mail Code IL1-0874
           Telephone:  312.325.3150
           Telecopier:  312.325.3238
           Electronic Mail:  lisa.tverdek@chase.com
 
2.  Conditions of Effectiveness.  The effectiveness of this Amendment is subject
to the conditions precedent that the Administrative Agent shall have received
the following:
 
(A)  
duly executed originals of this Amendment from the Borrower, the requisite
number of Lenders under Section 11.6 of the Credit Agreement and the
Administrative Agent; and

 
(B)  
such other documents, instruments and agreements as the Administrative Agent may
reasonably request.

 
3.  Representations and Warranties of the Borrower.
 
(A)  
The Borrower hereby represents and warrants that (i) this Amendment and the
Credit Agreement, as previously executed and as amended hereby, constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms (except as enforceability may be
limited by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally) and (ii) no Default or Event of Default has
occurred and is continuing.

 
(B)  
Upon the effectiveness of this Amendment and after giving effect hereto, the
Borrower hereby reaffirms all covenants, representations and warranties made in
the Credit Agreement as amended hereby, and agrees that all such covenants,
representations and warranties shall be true and correct as of the effective
date of this Amendment (unless such representation and warranty is made as of a
specific date, in which case such representation and warranty shall be true and
correct as of such date).

 
4.  References to the Credit Agreement.
 
(A)  
Upon the effectiveness of Section 1 hereof, on and after the date hereof, each
reference in the Credit Agreement (including any reference therein to “this
Credit Agreement,” “hereunder,” “hereof,” “herein” or words of like import
referring thereto) or in any other Credit Document shall mean and be a reference
to the Credit Agreement as amended hereby.

 
 
3

--------------------------------------------------------------------------------

 
(B)  
Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 
(C)  
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

 
5.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
6.  Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
7.  Counterparts.  This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 
 
TEXAS-NEW MEXICO POWER COMPANY, as the Borrower
 


 
By:         /s/  Terry R. Horn                      
  Name:        Terry R. Horn
  Title:          Vice President and Treasurer
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
 
 
By:        /s/  Helen D.  Davis                   
  Name:         Helen D. Davis
  Title:           Vice President
 
UNION BANK OF CALIFORNIA, N.A., as a Lender
 
 
By:        /s/  Kevin M. Zitar                     
  Name:         Kevin M. Zitar
  Title:           Senior Vice President
 



Signature Page to Amendment No. 1
 
 

--------------------------------------------------------------------------------

 
